                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

GEORGE ALDRIDGE,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )              No. l:19-cv-75-ACL
                                                 )
BRIAN HOSKIN, et al.,                            )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion,to proceed in forma pauperis in this

interlocutory appeal. The motion is granted, and plaintiff must pay an initial partial filing fee of

1.70, which is twenty percent of his average monthly deposit. See 28 U.S.C. § 1915(b).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal [ECF No. 32] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1. 70 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       Dated this 25 th day of November, 2019.




                                                  JO~
                                                  UNITED STATES DISTRICT JUDGE
